—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 16, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment as a maintenance supervisor without good cause. Although claimant testified to being overworked due to a reduction in staff, he accepted the increased work load for over a year until he was eligible to receive Social Security benefits. Dissatisfaction with one’s work responsibilities can be held not to constitute good cause for leaving employment, particularly where, as here, the increase in responsibilities was accepted for an extended period of time (see, Matter of Eck [Commissioner of Labor], 279 AD2d 690; Matter of Stoddard [Sweeney], 242 AD2d 817). Furthermore, the record establishes that claimant waited to resign until he was eligible for Social Security benefits (see, e.g., Matter of Grossman [Levine], 51 AD2d 853). Claimant’s remaining contention has been reviewed and found to be without merit.
■ Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.